

116 HR 6841 IH: Assistance and Gratitude for Coronavirus Heroes in Agribusiness who are Invaluable to the Nation Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6841IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Thompson of Pennsylvania (for himself and Mr. Evans) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide an exclusion from gross income for certain workers, and for other purposes.1.Short titleThis Act may be cited as the Assistance and Gratitude for Coronavirus Heroes in Agribusiness who are Invaluable to the Nation Act or the AG CHAIN Act.2.DefinitionsFor purposes of this Act—(1)Qualified employeeThe term qualified employee means any individual who is—(A)an essential food and agriculture employee, and(B)working on his or her employer’s premises or on duty delivering to customers or performing tasks on the premises of a customer, traveling to and from such locations, or otherwise at a prescribed work place that is not his or her home or a remote worksite.(2)Essential food and agriculture employeeThe term essential food and agriculture employee means—(A)an employee who provides services at a business that—(i)is assigned a North American Industry Classification System code beginning with 4451, 4471, 4247, 7225, 72233, 722330, 72331, or 722310, and (ii)is located in a county that has at least one confirmed case of COVID–19, or (B)an employee identified as a member of the food and agriculture workforce in the guidance issued by the Cybersecurity and Infrastructure Security Agency on April 17, 2020, entitled “Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community and National Resilience in COVID-19 Response Version 3.0” (or any successor guidance).3.Exclusion from gross income for certain workers(a)In generalFor purposes of the Internal Revenue Code of 1986, gross income shall not include specified income of any qualified employee. (b)LimitationThe aggregate amount not included in the gross income of any individual by reason of subsection (a) shall not exceed $25,000.(c)Applicable periodThe term applicable period means the period beginning on February 15, 2020, and ending on June 15, 2020.(d)Specified incomeFor purposes of this section, the term specified income means—(1)if the services described in section 1(2) are provided as an employee, the wages (as defined in section 3121(a) of the Internal Revenue Code of 1986 determined without regard to paragraph (1) thereof) received by the qualified employee for the applicable period, and(2) in any other case, the income of the qualified employee which is properly allocable to the services described in section 1(2) which are provided by such qualified employee during the applicable period.(e)ExtensionThe Secretary of the Treasury (or the Secretary’s delegate) may extend the applicable period for a period not to exceed 3 additional calendar months if the Secretary (or the Secretary’s delegate) determines that the emergency related to COVID-19 is likely to be ongoing during such period. If such period is so extended, the dollar amount in subsection (b) shall be increased by $6,250 for each month of such extension (and a like rate of increase with respect to any extension which is not a whole number of months).4.Temporary suspension of payroll taxes up to a cap(a)In GeneralNotwithstanding any other provision of law, with respect to so much of the total wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) of the qualified employees of an employer as does not exceed $75,000—(1)with respect to any taxable year which begins in the payroll tax suspension period, the rate of tax under section 1401(a) of the Internal Revenue Code of 1986 shall be 0 percent,(2)with respect to remuneration received for pay periods ending during the payroll tax suspension period, the rate of tax under 3101(a) of such Code shall be 0 percent (including for purposes of determining the applicable percentage under sections 3201(a) and 3211(a)(1) of such Code), and (3)with respect to remuneration paid for pay periods ending during the payroll tax suspension period, the rate of tax under section 3111(a) of such Code shall be 0 percent (including for purposes of determining the applicable percentage under section 3221(a) of such Code). (b)Payroll tax suspension periodThe term payroll tax suspension period means the period beginning on February 15, 2020, and ending on June 15, 2020.(c)Employer NotificationThe Secretary of the Treasury (or the Secretary’s delegate) shall notify employers of the payroll tax suspension period in any manner the Secretary (or the Secretary’s delegate) deems appropriate. (d)ExtensionThe Secretary of the Treasury (or the Secretary’s delegate) may extend the payroll tax suspension period for a period not to exceed 3 additional calendar months if the Secretary (or the Secretary’s delegate) determines that the emergency related to COVID-19 is likely to be ongoing during such period. If such period is so extended, the dollar amount in subsection (a) shall be increased by $18,750 for each month of such extension (and a like rate of increase with respect to any extension which is not a whole number of months).(e)Transfer of funds(1)Transfers to federal old-age and survivors insurance trust fundThere are hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues to the Treasury by reason of the application of subsection (a). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund had such amendments not been enacted. (2)Transfers to social security equivalent benefit accountThere are hereby appropriated to the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of the application of subsection (a). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Account had such amendments not been enacted. (3)Coordination with other Federal lawsFor purposes of applying any provision of Federal law other than the provisions of the Internal Revenue Code of 1986, the rate of tax in effect under section 3101(a) of such Code shall be determined without regard to the reduction in such rate under this section.5.Effective dateThis Act shall apply to taxable years beginning after December 31, 2019. 